Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
	Claim Objections
Claim 15 is objected to because of the following informalities:  The limitation “wherein a sensory of the user is indicated to a POI based on the determined location” is improper,  the wording is unclear as the term “sensory” is an adjective and used as a noun.  Appropriate correction is required, examiner recommends a term such as “ a sense of the user” or “a sensory input to the user”.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 9-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites the abstract ideas as follows:
determining a location of a user by walking down an error surface, until reaching a minimum, the error surface having a length represented by a brightness of a rendering; which is an example of mere mathematical concept, specifically a mathematical calculation.  See MPEP 2106.04(a)(2).
and indicating a path for the user to a nearest point of interest (POI) based on the determined location which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining how to get to another location from their current known location
Claim 2 recites the abstract ideas as follows:
wherein the walking down is performed to minimize error based on a gradient descent, the surface being defined by a sum of squares of errors of each measurement of one anchor transceiver based on a position of the one anchor transceiver which is an example of mere mathematical concept, specifically a mathematical calculation.  See MPEP 2106.04(a)(2).
Claim 9 recites the abstract ideas as follows:
wherein the brightness of the rendering pertains to a shading of a heatmap which is an example of mere mathematical concept, specifically a mathematical calculation of a heatmap.  See MPEP 2106.04(a)(2).
Claim 10 recites the abstract ideas as follows:
determining, via a gradient descent, a location of a user which is an example of mere mathematical concept, specifically a mathematical calculation.  See MPEP 2106.04(a)(2).
and indicating the user to a POI based on the determined location which is an activity which could reasonably be performed in a human mind, i.e. a mental activity equivalent to a person determining how to get to another location from their current known location.
Claim 10 recites the following additional elements:
a processor (i) embedded in a garment worn by the user and (ii) configured to execute machine-readable instructions from a non-transitory memory to perform which is an example of mere instructions to perform the judicial exceptions on a generic computer.  The processor of the limitation is cited at a high level of generality, and performs functions capable of a typical processor.  See MPEP 2106.05(f). Therefore, the judicial exception is not integrated into a practical application nor does the claim include additional elements that are sufficient to amount to significantly more than the judicial exception.  This insignificant extra-solution activity is also well-understood, routine, and conventional, as evidenced by this limitation being anticipated by Borsos (WO 2019120491) ([P. 9, Ln, 1-2] “A further type of personal UWB device comprise a localization tag that is integrated with special clothing, such as a safety vest or jacket,”)
Claim 11 recites the abstract ideas as follows:
wherein a walking down of an error surface, until reaching a minimum, the error surface having a length represented by a brightness of a rendering, is performed to minimize error, and wherein the surface is defined by a sum of squares of errors of each measurement of one anchor transceiver based on a position of the one anchor transceiver which are examples of a mere mathematical concept, specifically mathematical calculations.  See MPEP 2106.04(a)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10-13, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Will (The Geo-n Localization Algorithm), herein after known as Will, in view of Borsos (WO 2019120491), herein after known as Borsos.
Regarding Claim 1, Will teaches:
determining a location of a user by walking down an error surface, until reaching a minimum, the error surface having a length represented by a brightness of a rendering; ([Eq 2] [Figs 4, 5, 6] [P. 2] "We compare out Geo-n algorithm to well known and to new algorithms. Three of them are well known algorithms and are often used for performance comparison when proposing a new localization algorithm: Multilateration using non-linear least squares (NLLS) or linear least squares (LLS) [4], [6] and MinMax algorithm [10], [11]. The two new algorithms also use the intersection points of circles for position estimation: Adapted Multi-Lateration (AML) [12] and Iterative Clustering-based Localization Algorithm (ICLA) [13]. ... However, there is a non-negligible probability of falling into a local minimum of the error surface when solving Eq. (2)"
Will does not explicitly teach:
and indicating a path for the user to a nearest point of interest (POI) based on the determined location. 
In the same field of endeavor, Borsos teaches:
and indicating a path for the user to a nearest point of interest (POI) based on the determined location. ([Fig 3, Item 320] [P. 13, Ln. 34 - P. 14, Ln. 1] “Action 320: Defining real-time guidance information specific to each personal UWB device in the building, said information comprising real-time guidance in which direction to move, based on the evacuation plans being specific to each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to determine navigation instructions once the location is determined, as taught by Borsos to help user locate and travel to their assigned or nearest evacuation point [P. 11]. 
Regarding Claim 2, modified Will teaches the limitations of Claim 1, and Will further teaches:
wherein the walking down is performed to minimize error based on a gradient descent, ([P. 1] “These algorithms are designed to reduce the effect of distance measurement errors, e.g. ones caused by the complicated indoor multi-path propagation, low signal-to noise ratio (SNR), severe multi-path effects, reflection and link failures, and to improve the position error [2]-[6]. These algorithms include iterative methods, which use gradient descent”)
the surface being defined by a sum of squares of errors of each measurement of one anchor transceiver based on a position of the one anchor transceiver. ([[Eq 1 & 2] [P. 2] “This problem is usually solved by using a least squares method, that is, minimizing the sum of the squared residuals between the observed ranges ri and the estimated distance                                 
                                    |
                                    
                                        
                                            u
                                             
                                            -
                                             
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    |
                                
                            ”  Solving the problem in this way by minimizing the sum of squares, indicates the error surface was modeled as the sum of squares)
Regarding Claim 3, modified Will teaches the limitations of Claim 1, but Will does not explicitly teach:
providing the indication via haptic or sonic feedback to the user based on the determined user location.
In the same field of endeavor, Borsos teaches:
providing the indication via haptic or sonic feedback to the user based on the determined user location. ([P. 11, Ln 32-33] “Overall guidance information may be presented as a map, visual navigation directions, sound/voice based navigation, tactile navigation based on activation of a built-in vibrator etc.”) each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to provide navigation instructions once the location is determined, as taught by Borsos to help user locate and travel to their assigned or nearest evacuation point [P. 11]. 
Regarding Claim 4, modified Will teaches the limitations of Claim 1, and Will further teaches:
configuring a closed environment with a plurality of anchor transceivers at different locations; ([P. 7] “In this run, we used 17 anchors which were deployed throughout the building. Most of the anchors were placed in office rooms with doors closed. Only a small fraction of nodes was placed on the hallway, in case of Fig. 7, there were four nodes”)
Will does not explicitly teach:
providing a radio frequency (RF) tag integrated in a wearable garment to compute a distance to each of the anchor transceivers.
In the same field of endeavor, Borsos teaches:
providing a radio frequency (RF) tag integrated in a wearable garment to compute a distance to each of the anchor transceivers. [Fig 1] [P. 9, Ln, 1-2] “A further type of personal UWB device comprise a localization tag that is integrated with special clothing, such as a safety vest or jacket,”
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to use an RFID tag as the user’s node, and place said tag in clothing, as taught by Borsos to provide each user with their own tag to help the user locate and travel to their assigned or nearest evacuation point, as well as determine if anyone is still in the building [P. 11].
Regarding Claim 7, modified Will teaches the limitations of Claim 1, and Will further teaches:
the computing, via a multi-lateration, of the distances to the anchor transceivers to perform the determination of the user location. ([Fig. 1] [Eq. 1 & 2] [P. 1] “Most of these applications use the same principles: based on the measurement of a physical value, the distance between the target and some fixed points (anchors) is estimated and then the position of the target is calculated with a localization algorithm." [P. 2] "1) Nonlinear Least Squares Multilateration: Given N anchor nodes with fixed positions at bi = (Xi, Yi) for i = 1, 2, ... , N and possibly noisy range measurements ri from these nodes to a non-anchor node located at u = (x, y), multilateration finds the most likely position of the unknown node, denoted by u ... This problem is usually solved by using a least squares method, that is, minimizing the sum of the squared residuals between the observed ranges ri and the estimated distance                                 
                                    |
                                    
                                        
                                            u
                                             
                                            -
                                             
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    |
                                
                            ”)
Regarding Claim 9, modified Will teaches the limitations of Claim 1, and Will further teaches:
wherein the brightness of the rendering pertains to a shading of a heatmap. ([Figs 4, 5, 6]”
Regarding Claim 10, Will teaches:
to perform: determining, via a gradient descent, a location of a user; [P. 1] “These algorithms are designed to reduce the effect of distance measurement errors, e.g. ones caused by the complicated indoor multi-path propagation, low signal-to noise ratio (SNR), severe multi-path effects, reflection and link failures, and to improve the position error [2]-[6]. These algorithms include iterative methods, which use gradient descent”)
Will does not explicitly teach:
a processor (i) embedded in a garment worn by the user and (ii) configured to execute machine-readable instructions from a non-transitory memory
and indicating the user to a POI based on the determined location.
In the same field of endeavor, Borsos teaches:
a processor (i) embedded in a garment worn by the user and (ii) configured to execute machine-readable instructions from a non-transitory memory ([P. 9, Ln 1-3] “A further type of personal UWB device comprise a localization tag that is integrated with special clothing, such as a safety vest or jacket, where UI functionalities may be integrated into the clothing in the form of, for instance, active light components," The presence of a UI in the garment implies a processor is present)
and indicating the user to a POI based on the determined location. ([Fig 3, Item 320] [P. 13, Ln. 34 - P. 14, Ln. 1] “Action 320: Defining real-time guidance information specific to each personal UWB device in the building, said information comprising real-time guidance in which direction to move, based on the evacuation plans being specific to each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to use an RFID tag as the user’s node, and place said tag in clothing, as well as determine directions to a destination based on the current location, as taught by Borsos to provide each user with their own tag to help the user locate and travel to their assigned or nearest evacuation point, as well as determine if anyone is still in the building [P. 11].
Regarding Claim 11, modified Will teaches the limitations of Claim 10, and Will further teaches:
wherein a walking down of an error surface, until reaching a minimum, the error surface having a length represented by a brightness of a rendering, is performed to minimize error, ([[Eq 2] [Figs 4, 5, 6] [P. 2] "We compare out Geo-n algorithm to well known and to new algorithms. Three of them are well known algorithms and are often used for performance comparison when proposing a new localization algorithm: Multilateration using non-linear least squares (NLLS) or linear least squares (LLS) [4], [6] and MinMax algorithm [10], [11]. The two new algorithms also use the intersection points of circles for position estimation: Adapted Multi-Lateration (AML) [12] and Iterative Clustering-based Localization Algorithm (ICLA) [13]. ... However, there is a non-negligible probability of falling into a local minimum of the error surface when solving Eq. (2)")
and wherein the surface is defined by a sum of squares of errors of each measurement of one anchor transceiver based on a position of the one anchor transceiver. ([Eq 1 & 2] [P. 2] “This problem is usually solved by using a least squares method, that is, minimizing the sum of the squared residuals between the observed ranges ri and the estimated distance                                 
                                    |
                                    
                                        
                                            u
                                             
                                            -
                                             
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    |
                                
                            ”  Solving the problem in this way by minimizing the sum of squares, indicates the error surface was modeled as the sum of squares)
Regarding Claim 12, modified Will teaches the limitations of Claim 10, but Will does not explicitly teach:
providing the indication via haptic or sonic feedback to the user based on the determined user location.
In the same field of endeavor, Borsos teaches:
providing the indication via haptic or sonic feedback to the user based on the determined user location. ([P. 11, Ln 32-33] “Overall guidance information may be presented as a map, visual navigation directions, sound/voice based navigation, tactile navigation based on activation of a built-in vibrator etc.”) each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to provide navigation instructions once the location is determined, as taught by Borsos to help user locate and travel to their assigned or nearest evacuation point [P. 11]. 


Regarding Claim 13, modified Will teaches the limitations of Claim 10, but Will does not explicitly teach:
providing an RF tag embedded in the garment to compute a distance to each of a plurality of differently-located anchor transceivers.
In the same field of endeavor, Borsos teaches:
providing an RF tag embedded in the garment to compute a distance to each of a plurality of differently-located anchor transceivers. ([P. 11, Ln 32-33] “Overall guidance information may be presented as a map, visual navigation directions, sound/voice based navigation, tactile navigation based on activation of a built-in vibrator etc.”) each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to embed the localization device in clothing as an RF tag, as taught by Borsos to help user locate and travel to their assigned or nearest evacuation point [P. 11]. 
Regarding Claim 15,  Will teaches:
a plurality of anchors configured into different locations of a substantially closed environment; ([P. 7] “In this run, we used 17 anchors which were deployed throughout the building. Most of the anchors were placed in office rooms with doors closed. Only a small fraction of nodes was placed on the hallway, in case of Fig. 7, there were four nodes”)
by walking down an error surface, until reaching a minimum, ([Eq. 2] [P. 2] "We compare out Geo-n algorithm to well known and to new algorithms. Three of them are well known algorithms and are often used for performance comparison when proposing a new localization algorithm: Multilateration using non-linear least squares (NLLS) or linear least squares (LLS) [4], [6] and MinMax algorithm [10], [11]. The two new algorithms also use the intersection points of circles for position estimation: Adapted Multi-Lateration (AML) [12] and Iterative Clustering-based Localization Algorithm (ICLA) [13]. ... However, there is a non-negligible probability of falling into a local minimum of the error surface when solving Eq. (2)")
the error surface having a length represented by a brightness of a rendering, ([Figs 4, 5, 6])
Will does not explicitly teach:
and a transceiver worn by a user and operable to communicate with the anchors such that a location of the user is determined
wherein a sensory of the user is indicated to a POI based on the determined location.
In the same field of endeavor, Borsos teaches:
and a transceiver worn by a user and operable to communicate with the anchors such that a location of the user is determined ([Fig 1] [P. 9, Ln 1-2, 8-12] “A further type of personal UWB device comprise a localization tag that is integrated with special clothing, such as a safety vest or jacket … The anchors and personal UWB devices 11 0A-D measure radio propagation delay in communication between the two, to determine the distance between the two. Knowing the distance between the two, and the position of pre-set anchors, precise positioning of personal UWB devices can thus be achieved This positioning information is then shared with the EMS 100."  The ability of the personal positioning device to communicate back and forth, and not just send or receive, implies the presence of a transceiver.)
wherein a sensory of the user is indicated to a POI based on the determined location. ([Fig 3, Item 320] [P. 13, Ln. 34 - P. 14, Ln. 1] “Action 320: Defining real-time guidance information specific to each personal UWB device in the building, said information comprising real-time guidance in which direction to move, based on the evacuation plans being specific to each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to use a worn tag as the user’s node, as well as determine directions to a destination based on the current location, as taught by Borsos to provide each user with their own tag to help the user locate and travel to their assigned or nearest evacuation point, as well as determine if anyone is still in the building [P. 11].
Regarding Claim 16, modified Will teaches the limitations of Claim 15, but Will does not explicitly teach:
providing the indication via haptic or sonic feedback to the user based on the determined user location.
In the same field of endeavor, Borsos teaches:
providing the indication via haptic or sonic feedback to the user based on the determined user location. ([P. 11, Ln 32-33] “Overall guidance information may be presented as a map, visual navigation directions, sound/voice based navigation, tactile navigation based on activation of a built-in vibrator etc.”) each personal UWB device in the building,”)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to provide navigation instructions once the location is determined, as taught by Borsos to help user locate and travel to their assigned or nearest evacuation point [P. 11]. 
Regarding Claim 17, modified Will teaches the limitations of Claim 15, and Will further teaches:
configuring a closed environment with a plurality of anchor transceivers at different locations; ([P. 7] “In this run, we used 17 anchors which were deployed throughout the building. Most of the anchors were placed in office rooms with doors closed. Only a small fraction of nodes was placed on the hallway, in case of Fig. 7, there were four nodes”)
Will does not explicitly teach:
providing a radio frequency (RF) tag integrated in a wearable garment to compute a distance to each of the anchor transceivers.
In the same field of endeavor, Borsos teaches:
providing a radio frequency (RF) tag integrated in a wearable garment to compute a distance to each of the anchor transceivers. [Fig 1] [P. 9, Ln, 1-2] “A further type of personal UWB device comprise a localization tag that is integrated with special clothing, such as a safety vest or jacket,”
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to use an RFID tag as the user’s node, and place said tag in clothing, as taught by Borsos to provide each user with their own tag to help the user locate and travel to their assigned or nearest evacuation point, as well as determine if anyone is still in the building [P. 11].
Regarding Claim 19, modified Will teaches the limitations of Claim 15, and Will further teaches:
 the computing, via a multi-lateration, of the distances to the anchor transceivers to perform the determination of the user location. ([Fig. 1] [Eq. 1 & 2] [P. 1] “Most of these applications use the same principles: based on the measurement of a physical value, the distance between the target and some fixed points (anchors) is estimated and then the position of the target is calculated with a localization algorithm." [P. 2] "1) Nonlinear Least Squares Multilateration: Given N anchor nodes with fixed positions at bi = (Xi, Yi) for i = 1, 2, ... , N and possibly noisy range measurements ri from these nodes to a non-anchor node located at u = (x, y), multilateration finds the most likely position of the unknown node, denoted by u ... This problem is usually solved by using a least squares method, that is, minimizing the sum of the squared residuals between the observed ranges ri and the estimated distance                                 
                                    |
                                    
                                        
                                            u
                                             
                                            -
                                             
                                            
                                                
                                                    b
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    |
                                
                            ”)
Claims 5, 6, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Will (The Geo-n Localization Algorithm), herein after referred to as Will, in view of Borsos (WO 2019120491), herein after referred to as Borsos, and Sadowski (Optimization of BLE Beacon Density for RSSI-based Indoor Localization), herein after referred to as Sadowski
Regarding Claim 5, modified Will teaches the limitations of Claim 1, but Will does not explicitly teach:
determining a density of the anchor transceivers for a first area of the closed environment.
In the same field of endeavor, Sadowski teaches:
determining a density of the anchor transceivers for a first area of the closed environment. ([P. 2] "In [19], the density of beacons that can be placed within an area was determined. Using iBeacons, an adaptive scanning mechanism fusion with a spontaneous differential evolution (AS+sDE) was used to determine the density that beacons could be deployed in. It was determined that using AS+sDE was able to successfully allow for beacon signals to be scanned more often and have signals processed in parallel. A 90% increase in accuracy could be achieved compared to regular scanning systems. It was calculated that using a system with a density of less than five beacons per square meter allowed for the best accuracy to be achieved before noise and interference reduced the localization accuracy")
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to determine a density of anchor transceivers for a first area of the closed environment, as taught by Sadowski to determine an optimal anchor distribution for a localization system [P. 11].
Regarding Claim 6, modified Will teaches the limitations of Claim 5, but Will does not explicitly teach:
determining a density of other anchor transceivers for a second, different area of the closed environment. ([P. 2] “In [19], the density of beacons that can be placed within an area was determined. … For performing the experiment a 10.8 m x 7.3 m research lab was selected due to its large size that allowed for a set of references to be arranged in the area. In addition, the lab contained computers and wireless devices using WiFi and BLE that could cause interference in the signals. This made the area a very noisy environment for testing and would allow for filtering to better affect the results" As the results are based on a specific lab having high noise and interference, as well as multiple physical obstacles, it is obvious that a separate area of the closed environment would have a different optimal density of anchors determined.)
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to determine a density of anchor transceivers for a first area of the closed environment, as taught by Sadowski to determine an optimal anchor distribution for a localization system [P. 11].
Regarding Claim 14, modified Will teaches the limitations of Claim 10, but Will does not explicitly teach:
determining a density of the anchor transceivers.
In the same field of endeavor, Sadowski teaches:
determining a density of the anchor transceivers for a first area of the closed environment. ([P. 2] "In [19], the density of beacons that can be placed within an area was determined. Using iBeacons, an adaptive scanning mechanism fusion with a spontaneous differential evolution (AS+sDE) was used to determine the density that beacons could be deployed in. It was determined that using AS+sDE was able to successfully allow for beacon signals to be scanned more often and have signals processed in parallel. A 90% increase in accuracy could be achieved compared to regular scanning systems. It was calculated that using a system with a density of less than five beacons per square meter allowed for the best accuracy to be achieved before noise and interference reduced the localization accuracy")
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to determine a density of anchor transceivers for a first area of the closed environment, as taught by Sadowski to determine an optimal anchor distribution for a localization system [P. 11].
Regarding Claim 18, modified Will teaches the limitations of Claim 15, but Will does not explicitly teach:
determining a density of the anchor transceivers.
In the same field of endeavor, Sadowski teaches:
determining a density of the anchor transceivers for a first area of the closed environment. ([P. 2] "In [19], the density of beacons that can be placed within an area was determined. Using iBeacons, an adaptive scanning mechanism fusion with a spontaneous differential evolution (AS+sDE) was used to determine the density that beacons could be deployed in. It was determined that using AS+sDE was able to successfully allow for beacon signals to be scanned more often and have signals processed in parallel. A 90% increase in accuracy could be achieved compared to regular scanning systems. It was calculated that using a system with a density of less than five beacons per square meter allowed for the best accuracy to be achieved before noise and interference reduced the localization accuracy")
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to determine a density of anchor transceivers for a first area of the closed environment, as taught by Sadowski to determine an optimal anchor distribution for a localization system [P. 11].
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Will (The Geo-n Localization Algorithm), herein after referred to as Will, in view of Borsos (WO 2019120491), herein after referred to as Borsos, Dabove (Indoor positioning using Ultra-Wide Band (UWB) technologies: positioning accuracies and sensors’ performances, herein after referred to as Dabove
Regarding Claim 8, modified Will teaches the limitations of Claim 1, but Will does not explicitly teach:
wherein a precision of the multi-lateration is based on an accuracy of a performed ranging.
In the same field of endeavor, Dabove teaches:
wherein a precision of the multi-lateration is based on an accuracy of a performed ranging. ([P. 1] “In this paper, an Ultrawideband (UWB) indoor positioning commercial system is presented which exploits two-way time of flight (TWTF) to compute range measurements. These measurements are used in multi-lateration method to compute the position of a transreceiver (TAG)." [P. 3] "Pozyx® accurate positioning is a UWB-based hardware solution able to provide position and motion information. The system consist in a network of radiofrequency E/R modules with a very low power consumption. The bandwidth f 500MHz used by this system permit to send a pulse of 0.16ns wide, permitting accurate range measurements with an accuracy of about 30 cm. The network is composed by one tag, that transmit the package of data, and a series of anchors with well known position."  The accuracy of the ranging measurements supports the precision of the multi-lateration
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to ensure the accuracy of multilateration with accurate ranging, as taught by Dabove to compensate for and cope with range bias in a positioning system [P. 1].
Regarding Claim 20, modified Will teaches the limitations of Claim 15, but Will does not explicitly teach:
wherein a precision of the multi-lateration is based on an accuracy of a performed ranging.
In the same field of endeavor, Dabove teaches:
wherein a precision of the multi-lateration is based on an accuracy of a performed ranging. ([P. 1] “In this paper, an Ultrawideband (UWB) indoor positioning commercial system is presented which exploits two-way time of flight (TWTF) to compute range measurements. These measurements are used in multi-lateration method to compute the position of a transreceiver (TAG)." [P. 3] "Pozyx® accurate positioning is a UWB-based hardware solution able to provide position and motion information. The system consist in a network of radiofrequency E/R modules with a very low power consumption. The bandwidth f 500MHz used by this system permit to send a pulse of 0.16ns wide, permitting accurate range measurements with an accuracy of about 30 cm. The network is composed by one tag, that transmit the package of data, and a series of anchors with well known position."  The accuracy of the ranging measurements supports the precision of the multi-lateration
	The above pieces of prior art are considered analogous as they both represent inventions in the  field of localizing a user in an indoor environment by use of positioning anchors.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Will to ensure the accuracy of multilateration with accurate ranging, as taught by Dabove to compensate for and cope with range bias in a positioning system [P. 1].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parvizi (US 20130162481) which teaches a system of indoor navigation making use of a plurality of emitter nodes for localization, and also teaches the presence of local minima and a global minimum to the localization error surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662